

113 S1999 IS: SCRA Rights Protection Act of 2014
U.S. Senate
2014-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 1999IN THE SENATE OF THE UNITED STATESFebruary 6, 2014Mr. Graham (for himself and Mr. Reed) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend the Servicemembers Civil Relief Act to require the consent of parties to contracts for the
			 use of arbitration to resolve controversies arising under the contracts
			 and subject to provisions of such Act and to preserve the rights of
			 servicemembers to bring class actions under such Act, and for other
			 purposes.1.Short titleThis Act may be cited as the SCRA Rights Protection Act of 2014.2.Election of arbitration to resolve controversies under Servicemembers Civil Relief Act(a)In generalSection 102 of the Servicemembers Civil Relief Act (50 U.S.C. App. 512) is amended by adding at the
			 end the following new subsection:(d)Written consent required for arbitrationNotwithstanding any other provision of law, whenever a contract with a servicemember, or a
			 servicemember and the servicemember’s spouse jointly, provides for the use
			 of arbitration to resolve a controversy subject to a provision of this Act
			 and arising out of or relating to such contract, arbitration may be used
			 to settle such controversy only if, after such controversy arises, all
			 parties to such controversy consent in writing to use arbitration to
			 settle such controversy..(b)ApplicabilitySubsection (d) of such section, as added by subsection (a), shall apply with respect to contracts
			 entered into, amended, altered, modified, renewed, or extended after the
			 date of the enactment of this Act.3.Limitation on waiver of rights and protections under Servicemembers Civil Relief Act(a)In generalSection 107(a) of the Servicemembers Civil Relief Act (50 U.S.C. App. 517(a)) is amended—(1)in the second sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after to which it applies; and(2)in the third sentence, by inserting and if it is made after a specific dispute has arisen and the dispute is identified in the waiver after period of military service.(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to waivers made on or after the date
			 of the enactment of this Act.4.Preservation of right to bring class action under Servicemembers Civil Relief Act(a)In generalSection 802(a) of the Servicemembers Civil Relief Act (50 U.S.C. App. 597a(a)) is amended—(1)in paragraph (1), by striking and at the end;(2)in paragraph (2), by striking the period at the end and inserting ; and; and(3)by adding at the end the following new paragraph:(3)be a representative party
			 on behalf of members of a class or be a member of a class, in accordance
			 with the Federal Rules of Civil
			 Procedure, notwithstanding any previous agreement to the contrary..(b)ConstructionThe amendments made by subsection (a) shall not be construed to imply that a person aggrieved by a
			 violation of such Act did not have a right to bring a civil action as a
			 representative party on behalf of members of a class or be a member of a
			 class in a civil action before the date of the enactment of this Act.